EXHIBIT PURCHASE AND SALE AGREEMENT This Purchase And Sale Agreement (this “Agreement”), dated March 24, 2008, is between West Texas Gas, Inc., a Texas, corporation (“Purchaser”), and Reef Ventures, L.P., a Texas limited partnership (“Seller”). (Seller and Purchaser are sometimes referred to herein individually as a “Party” and collectively as the “Parties”.) RECITALS A.Seller owns all of the issued and outstanding membership interests in Reef International, LLC (“Reef International”) and Reef Marketing, LLC (“Reef Marketing,” and together with Reef International, the “Purchase Entities”) (the “Membership Interests”); B.Seller desires to sell to Purchaser and Purchaser desires to purchase from Seller the Membership Interests. AGREEMENT In consideration of the premises, respective representations, warranties, covenants, agreements and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the Parties, intending to be legally bound, contract and agree as follows: 1.ACQUISITION OF THE MEMBERSHIP INTERESTS 1.01Purchase of Membership Interests. Subject to the terms and conditions set forth herein, on the Closing Date (as defined in Section 2.01), Seller shall sell and Purchaser shall purchase, as of the Closing Date, all of the Membership Interests.Upon the payment at Closing (as defined in Section 2.01) of the Purchase Price (as hereinafter defined) for the Membership Interests, Seller will no longer have any interest in the Purchase Entities. 1.02Assets. The term “Assets” as used in this Agreement means all real property interests, personal property, intangibles, accounts receivable, contract rights and all other property interests owned by the Seller and/or the Purchase Entities, including, but not limited to, those assets and property interests generally described on Exhibit 1.02 (collectively, the “Assets”). 1.03Purchase Price. The purchase price for the Membership Interests and the Assets is (i) $2,500,000 to be paid in cash as set forth herein (the “Purchase Price”); and (ii) the execution of a Throughput Payment Agreement between Purchaser and Impact International, L.L.C. in the form of Exhibit 1.03 (the “Throughput Payment Agreement”). (A) Adjustments. The Purchase Price shall be adjusted (without duplication of any amounts) by the net result of the following adjustments: (i) upward for the cash retained by the Purchase Entities on the Closing Date; (ii) upward for all amounts received by the Purchase Entities from the Closing Date through the earlier of the conclusion of adjustments under Subsection 1.03(C) or 180 days after Closing for accounts receivable and other items attributable to the ownership and operation of the Assets before the Closing Date; (iii) upward by an amount equal to the prepaid expenses pertaining to the Membership Interests and the Assets, or any of them, that were actually paid by Seller, before the Closing Date to the extent such expenses are, in accordance with GAAP, attributable to the period after the Closing Date, including, without limitation, (i) prepaid rent, insurance, utilities, lease, license or right of way payments, (ii) prepaid renewal fees, (iii) prepaid ad valorem and property taxes, and (iv) prepaid emission fees; (iv) downward by an amount equal to the expenses paid in arrears pertaining to the Membership Interests and the Assets, or any of them, that were actually paid by Purchaser after the Closing Date to the extent such expenses are, in accordance with GAAP, attributable to the period before the Closing Date, including, without limitation, (i) rent, insurance, utilities, lease, license or right of way payments paid in arrears, (ii) renewal fees paid in arrears, (iii) ad valorem and property taxes paid in arrears, and (iv) emission fees paid in arrears; provided that no adjustment shall be made pursuant to this Section 1.03(a)(iv) for any payments of expenses in arrears pertaining to any of the Assets described following numbers 2 (Carrizo Springs Pipeline System), 3 (Peña Creek Gathering System), or 4 (Chittim Gas Plant) of Exhibit 3.01(I); 6 (v) downward by an amount equal to all unpaid ad valorem and property taxes, based upon or measured by the ownership of the Assets to the extent such taxes and assessments are, in accordance with GAAP, attributable to the period before the Closing Date; provided, if the amount of any such taxes has not been actually assessed on or before Closing, the amount of such taxes will be computed based upon such taxes and assessments for the preceding calendar year (or the current calendar year if such information is available) or, if such taxes or assessments are assessed on other than a calendar year basis, for the tax-related year last ended; (vi) downward by $3,440, which is the amount that Purchaser advanced to Tidelands (as defined in Section 2.02(A)) on behalf of Seller prior to the Closing Date for the purchase by Seller of a parcel of land from Quirk Land & Cattle Company; (vii) any other amount agreed upon by Seller and Purchaser. (B) Closing Settlement Statement.Seller has prepared and delivered to Purchaser a closing settlement statement reflecting the Seller’s good faith estimates of the upward and downward adjustments to the Purchase Price determined in accordance with this section, itemizing adjustments and the calculation of such adjustments using the best information available (the “Closing Settlement Statement”). The Closing Settlement Statement reflects the precise amount of cash payment estimated by Seller to be made by Purchaser under Section 1.03 at the Closing. (C) Adjustment Post Closing.On or before 180 days after Closing, Purchaser and Seller shall review any additional information which may then be available pertaining to the adjustments provided for in Section 1.03(A), shall determine if any additional adjustments should be made beyond those made at Closing (whether the same be made to account for expenses or revenues not considered in making the adjustments made at Closing, or to correct errors made in the adjustments made at Closing), and shall make any such adjustments by appropriate payments from Seller to Purchaser or from Purchaser to Seller. If Purchaser and Seller are unable to agree as to whether or not any such additional adjustments should be made or the amount of those adjustments by 180 days after Closing, that disagreement will be resolved by submission, as soon as practicable, to a mutually acceptable firm of independent public accountants.The decision of that firm as to the question or questions in dispute will be final and binding on Seller and Purchaser.During the period between Closing and the point in time when the post closing adjustment has been agreed to or resolved by the independent public accountant, Purchaser or Seller shall, on a monthly basis, pay over to Seller or Purchaser (as the case may be) any revenue received by it with respect to the Assets which was, under Section 1.03(A), to be received by Seller or Purchaser. (D) No Further Adjustments.Following the adjustments under Section 1.03(C), no further adjustments will be made under Section 1.03.Subject to the provisions of Section 6.01, should any expenses with regard to the Assets be charged to Seller or Purchaser after the earlier of:(i) the conclusion of such adjustments under Section 1.03(C); or (ii) 180 days after Closing, the same shall be borne by Purchaser, regardless of the periods to which the same relate, and any bills received by Seller will be forwarded to Purchaser. (E) Ad Valorem Tax and Emission Fees Calculation.The liability of each of the Purchase Entities for ad valorem taxes and emission fees will be taken into account by the Parties in determining the Purchase Price under Section 1.03(A), in the Closing Settlement Statement, and in any additional adjustments under Section 1.03(C).After the applicable time period stated in Section 1.03(D), no further adjustments for ad valorem taxes or emission fees will be made to the Purchase Price. 2.CLOSING 2.01Closing Date. The closing of the purchase and sale of the Membership Interests (the “Closing”), will be held on March 24, 2008 (the “Closing Date”) at the offices of Bullock, Scott, Neisig, Morgan, Leeton & Strauss, P.C., located at 500 West Texas, Suite 700, Midland, Texas 79701, or at such other place as Purchaser and Seller mutually agree.The purchase and sale will be effective as of 12:01 a.m. on the Closing Date. 7 2.02Closing Transactions.
